Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brandon Braun on 01/24/2022.

The application has been amended as follows: 

Claim 1. (Currently amended) A household cooking appliance comprising: 
a housing having an oven chamber accessible through an opening, the opening having a seal surrounding a perimeter of the opening, wherein the household cooking appliance includes a self-cleaning cycle for cleaning the oven chamber; and 
a door covering the opening and moveable about a hinge between an open position and a closed position, 
the door including a full transparent ceramic inner panel having a low coefficient of thermal expansionconfigured to withstand temperature differentials across the full surface of the transparent ceramic inner panel during the self-cleaning cycle, the full transparent ceramic inner panel having an inner surface that abuts the seal when the door is in a closed position, the inner surface including a first portion and a second portion, the first portion being adjacent to a first area within the perimeter of the seal surrounding the opening and directly exposed to heating of the 

Claim 2. (as Previously presented) 

Claim 3. (as Previously presented)

Claim 4. (Canceled)

Claims 5-16 (as Previously presented)

17. (Canceled)

Claims 18-31 (as Previously presented)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 12/07/2021 are persuasive in view of the above clarifying amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762